UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 THURMAN JEROME BROWN

             Plaintiff,
                                                             Civil Action No. 22-2042 (CKK)
      v.
 UNITED STATES SUPREME COURT, et al.,
             Defendants.


                                   MEMORANDUM OPINION
                                     (November 30, 2022)

        This matter is before the Court on Plaintiff’s [5] Motion for Reconsideration. On August

5, 2022, the Court entered an order dismissing Plaintiff’s complaint for failure to include a plain

statement of claim showing Plaintiff is entitled to relief. In the [5] Motion, Plaintiff represents

that the Clerk of Court made a clerical error in failing to append a promised attachment which,

he says, would have served as his statement of claim. Upon the Court’s own review of Plaintiff’s

proposed filing, the Court still concludes that it still fails to comply with Fed. R. Civ. P. 8(a)’s

requirement that a plaintiff include facts sufficient to show that they are entitled to relief.

        As the Court previously explained, Plaintiff requests declaratory relief ordering the

Supreme Court of the United States to “restor[e] the 13th Amendment to its original intent, an

order invalidating and emancipating all class members of their slave status who were re-

prosecuted under this judicial scheme,” and $1,000,000,000 in damages “for actual slave labor.”

ECF No. 1 at 4. Plaintiff appears to be unhappy with the Supreme Court of the United States’

decision to deny certiorari after Plaintiff appealed his New York state criminal conviction to the

Supreme Court. ECF No. 14-15. He also sued the New York state judiciary and the “People of




                                                   1
the State of New York” (presumably, New York state prosecutors) for, apparently, failing to

comply with New York state law on sealing criminal cases and convictions. Id. at 17.

       As an initial matter, “Plaintiff [] has failed to set forth a basis for this [C]ourt’s subject

matter jurisdiction or venue.” Mem. Op. at 2, ECF No. 3, Reyna v. Wisconsin, 22-3231 (UNA)

(D.D.C. Nov. 28, 2022) (JEB) (slip op.) (dismissing complaint sua sponte on Rule 8 grounds).

As an instrument of the Government of the United States and a federal court, the Supreme Court

of the United States is immune from suit under the doctrines of both sovereign and judicial

immunity. See Caldwell v. Kagan, 865 F. Supp. 2d 35, 42-43 (D.D.C. 2012) (JDB). In other

words, this Court, a federal district court inferior United States Courts of Appeals, lacks the

jurisdiction to review the decisions of the Supreme Court of the United States. See United States

v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011). To the extent that Plaintiff intends the Court to

interfere in New York state prosecutions, Plaintiff fails to explain how intervention would not

run afoul of the Supreme Court’s consistent doctrine of equitable restraint articulated in Younger

v. Harris, 401 U.S. 37 (1971) and its progeny. Nor does Plaintiff have standing to meddle in the

criminal prosecutions of others. See Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973).

Finally, Plaintiff fails to explain why venue in an action against New York state is at all

appropriate in the District of Columbia.

       In sum, because Plaintiff cannot establish at least “some prospect of proceeding on the

merits,” the Court must deny Plaintiff’s [5] Motion for Reconsideration. See Thomas v. Holder,

#

#

#




                                                   2
750 F.3d 899, 903 (D.C. Cir. 2014). An appropriate order accompanies this Memorandum

Opinion.

Dated: August 5, 2022

                                                         __/s/_____________________
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                            3